Chapman, C. J.
The jury have found that the original contract in reference to the stock was entered into in good faith, and was not used as a cover for usury. It was not, then, a mere contract for the loan of money ; but, as the plaintiff had no money to lend when the application for the loan was made, he agreed to do a preliminary act, which consisted of the sale of valuable property, the value of which might rise in the market. By selling it, he sacrificed the chance of gaining any advantage from this rise. This was a good consideration for the defendant’s promise to indemnify him against loss; and we cannot say that it was unconscionable to require such indemnity. If the stock should not rise, he would get nothing; if it should rise, his loss of profits would be equal to the sum he was to receive on account of it.

Exceptions overruled.